DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/21 has been entered.
 Response to Arguments
Applicant’s arguments, filed 6/23/21, with respect to the rejection(s) of claim(s)
1 and 3-17 under Bittner et/Gruber have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okandan et al and Wacknov et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wacknov et al (6232742) and Okandan et al (US Publication 2014/0060616).
Claims 1, 11, and 15-16, Wacknov et al teaches a system for controlling a solar pumping system (see col. 4 lines 6-8) comprising: a plurality of solar modules 11; a variable frequency drive which comprises capacitor 57, DC/AC inverter 15 and a controller for operating the plurality of switches in the system (see for example the description of fig. 4); and an AC motor 17A/17B.
The difference between the teachings of Wacknov et al and claim 1 is that Wacknov et al does not describe any details about the solar array.
However, Okandan et al teaches a dynamically reconfigurable solar power source comprising a plurality of solar modules which can be connected in series for a desired higher voltage, in parallel for a desired higher current, or a series-parallel combination if higher voltage and higher current is desired, wherein the solar modules include a plurality of switches for adjusting the output voltage and/or current (see for example the description in paragraph 0024).
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a solar module which includes a plurality of cells connected in series using a plurality of switches, since said adjustable solar module would provide the pump system of Wacknov et al with the necessary voltage without having to use an excessive input voltage.



Claims 4 and 14, the specific amount of time the system controller would use to increase or decrease the output voltage would depend on the system and the motor being used (this is considered a design choice is it is not given any patentable weight).
Claims 5 and 17, Okandan et al describes his switching device including semiconductor devices (see paragraph 0024).
Claim 6, Wacknov et al describes motor 17A as a three-phase AC motor.
Claim 7, Okandan et al describes in paragraph 0021 that outputted voltage from the plurality of cells is anywhere between I volt and 1000 volts. The selection of solar modules would depend of the intended use of the solar system.
Claims 8 and 13, the specific amount of the full voltage is considered a design choice and it is not given any patentable weight.
Claim 9, Wacknov et al describes a circuit breaker in circuit 13. Additionally, the use of a circuit breaker in an electrical system is common practice to protect the system from excessively high voltage.
Claim 10, the use of a rectifier is common practice in motor control system to convert the AC power generated by motor (regeneration mode of operation) to DC power.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892, especially US Patent 4999560, describe other adjustable solar system for providing output voltage to an AC motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RINA I DUDA/Primary Examiner, Art Unit 2846